

115 S1142 ES: J. Bennett Johnston Waterway Hydropower Extension Act of 2018
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



115th CONGRESS2d SessionS. 1142IN THE SENATE OF THE UNITED STATESAN ACTTo extend the deadline for commencement of construction of certain hydroelectric projects.1.Short titleThis Act may be cited as the J. Bennett Johnston Waterway Hydropower Extension Act of 2018.2.Extension(a)In generalNotwithstanding the time period specified in section 13 of the Federal Power Act (16 U.S.C. 806) that would otherwise apply to Federal Energy Regulatory Commission project numbers 12756, 12757, and 12758, the Commission may, at the request of the licensee for the applicable project, and after reasonable notice, in accordance with the good faith, due diligence, and public interest requirements of that section and the procedures of the Commission under that section, extend the time period during which the licensee is required to commence the construction of the applicable project for up to 3 consecutive 2-year periods from the date of the expiration of the extension originally issued by the Commission.(b)Reinstatement of licenseIf the time period required for commencement of construction of a project described in subsection (a) has expired prior to the date of enactment of this Act—(1)the Commission may reinstate the license for the applicable project effective as of the date of the expiration of the license; and(2)the first extension authorized under subsection (a) shall take effect on that expiration.Passed the Senate August 22, 2018.Secretary